 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     REBECCA A. LEVY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Rebecca_Levy@fd.org
 6
 7   Attorney for Jayson Michael Babbitt

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                          Case No. 2:19-cr-00240-KJD-VCF
12                 Plaintiff,                           STIPULATION TO CONTINUE
13                                                      PRETRIAL MOTION DEADLINES
            v.
                                                        (Third Request)
14   JAYSON MICHAEL BABBITT,
15                 Defendant.
16
17          IT    IS   HEREBY       STIPULATED         AND     AGREED,       by    and    between
18   Nicholas A. Trutanich, United States Attorney, and Stephanie N. Ihler, Assistant United
19   States Attorney, counsel for the United States of America, and Rene L. Valladares, Federal
20   Public Defender, and Rebecca A. Levy, Assistant Federal Public Defender, counsel for
21   Jayson Michael Babbitt, that the previously ordered deadline for filing of pretrial motions be
22   vacated and that the parties herein shall have to and including May 12, 2020, within which to
23   file the Defendant’s pretrial motions currently due March 10, 2020.
24          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
25   shall have to and including May 26, 2020, to file any and all responsive pleadings, currently
26   due March 24, 2020.
 1           IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 2   shall have to and including June 2, 2020, to file any and all replies to dispositive motions,
 3   currently due March 31, 2020.
 4           The Stipulation is entered into for the following reasons:
 5           1.      Counsel for the defendant needs additional time to review discovery, conduct
 6   further investigation in this case in order to determine whether there are any pretrial issues that
 7   must be litigated and whether the case will ultimately go to trial or will be resolved through
 8   negotiations.
 9           2.      The defendant is not incarcerated and does not object to the continuance.
10           3.      The parties agree to the continuance.
11           4.      The additional time requested herein is not sought for purposes of delay, but
12   merely to allow counsel for defendant sufficient time within which to discuss the proposed
13   resolution with his client.
14           5.      Additionally, denial of this request for continuance could result in a miscarriage
15   of justice.
16           This is the third stipulation to continue filed herein.
17           DATED this 13th day of March 2020.
18    RENE L. VALLADARES                                NICHOLAS A. TRUTANICH
      Federal Public Defender                           Acting United States Attorney
19
20        /s/ Rebecca A. Levy                               /s/ Stephanie N. Ihler
      By_____________________________                   By_____________________________
21
      REBECCA A. LEVY                                   STEPHANIE N. IHLER
22    Assistant Federal Public Defender                 Assistant United States Attorney

23
24
25
26
                                                        2
 1                                 UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                              Case No. 2:19-cr-00240-KJD-VCF
 4
                      Plaintiff,                            FINDINGS OF FACT, CONCLUSIONS
 5
                                                            OF LAW AND ORDER
             v.
 6
     JAYSON MICHAEL BABBITT,
 7
                      Defendant.
 8
 9
10                         FINDINGS OF FACT, CONCLUSIONS OF LAW

11           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12   Court finds that:
13           1.       Counsel for the defendant needs additional time to review discovery, conduct
14    further investigation in this case in order to determine whether there are any pretrial issues that
15    must be litigated and whether the case will ultimately go to trial or will be resolved through
16    negotiations.
17           2.       The defendant is not incarcerated and does not object to the continuance.
18           3.       The parties agree to the continuance.
19           4.       The additional time requested herein is not sought for purposes of delay, but
20   merely to allow counsel for defendant sufficient time within which to discuss the proposed
21   resolution with his client.
22           5.       Additionally, denial of this request for continuance could result in a miscarriage
23   of justice.
24   ///
25   ///
26   ///
                                                        3
 1                                               ORDER

 2          IT IS THEREFORE ORDERED that the parties herein shall have to and including
 3   May 12, 2020, within which to file the Defendant’s pretrial motions.
 4          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 5   shall have to and including May 26, 2020, to file any and all responsive pleadings.
 6          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 7   shall have to and including June 2, 2020, to file any and all replies to dispositive motions.
 8          DATED this 13th day of March 2020.
 9
10                                                 UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      4
